Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 251(a)
	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 251 that form the basis for the rejections under this section made in this Office action:
 	(a) IN GENERAL.- Whenever any patent is, through error, deemed wholly or partly 	inoperative or invalid, by reason of a defective specification or drawing, or by reason 	of the patentee claiming more or less than he had a right to claim in the patent, the 	Director shall, on the surrender of such patent and the payment of the fee required by 	law, reissue the patent for the invention disclosed in the original patent, and in 	accordance with a new 	and amended application, for the unexpired part of the term of 	the original patent. No new matter shall be introduced into the application for reissue.
	
	Claims 1-27 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. 
As set forth in MPEP 1411.02, the claims in the reissue application must be for subject matter which the applicant had the right to claim in the original patent.  Any change in the patent made via the reissue application should be checked to ensure that it does not introduce new matter.
As stated in the interview summary mailed on 1/14/2022, the amendment filed on 9/14/2021 includes a limitation, "the first inorganic insulating layer does not cover over the first groove," to claim 1.  Applicant indicates "claim 1 is amended to incorporate a portion of claim 4" (Remarks filed on 9/14/2021 and 1/13/2022).  However, original claim 4 recites that "the organic insulating layer does not cover over the first dam" (see claims amendment filed on 11/14/2019), which is different from the limitation added to claim 1.  
Further, the added limitation is also not supported by the specification of the ‘807 patent.  Applicant states that the limitation is “supported by at least FIG. 4 of the present specification.” (Remarks of 01/13/2022).  However, the specification describes that the inorganic insulating layers 22 and 24 cover over the groove V, and the organic insulating layer 21 does not cover over the first dam D1 (see col. 8, lines 45-67, col. 9, lines 43-50 and Figures 4-5).  Accordingly, the original specification does not describe “the first inorganic insulating layer does not cover over the first groove” as recited in amended claim 1 and its dependent claims 2-27.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the same reasons stated above, the original specification does not provide written description support “the first inorganic insulating layer does not cover over the first groove” as recited in amended claim 1 and its dependent claims 2-27.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,818,807 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment filed on 9/14/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/LING X XU/
Patent Reexamination Specialist
Art Unit 3991   

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991